m n ¢/,W>.,.w.¢~,.¢¢z
Defendants. )
)
MEMORANDUM oPINIoN

 

lt appears that a Virginia court terminated the plaintiff s parental rights, a decision she
attributes to the court’s assessment of her and the children’s father’s “intellectual quotient.”
Compl. at 6 (page number designated by ECF). The plaintiff asserts that the trial court erred, see
id. at 5, and that its decision is not in the children’s best interests, see id. at 5-6. The plaintiff
asks that this Court “reverse the trial court[’]s order terminating [her] parental rights and
establishing a foster care goal of adopt[ion] because the Department of Social Services of the
city of Lynchburg[, Virginia] failed to meet its burden of proof.” Id. at 9. This Court has no
authority to grant the relief the plaintiff seeks. Federal district courts’ jurisdiction is limited, and
this Court cannot “hear[] cases that amount to the functional equivalent of an appeal from a state

court.” Gray v. Poole, 275 F.3d lll3, lll9 (D.C. Cir. 2002) (citations omitted).

The Court grants the plaintiff’ s application to proceed in forma pauperis and dismisses

the complaint and this civil action. An Order accompanies this Memorandum Opinion.

DATE; j/gO/`M 8/ //L§/( {‘/L;;

United §raw{r)istricr Judge